                 Case 5:19-cv-04596-BLF Document 28 Filed 05/29/20 Page 1 of 5




 1   PENELOPE A. PREOVOLOS (CA SBN 87607)
     PPreovolos@mofo.com
 2   MORRISON & FOERSTER LLP
     425 Market Street
 3   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 4   Facsimile: 415.268.7522
 5   SEAN P. GATES (CA SBN 186247)
     SGates@charislex.com
 6   DOUGLAS J. BETETA (CA SBN 260377)
     dbeteta@charislex.com
 7   CHARIS LEX P.C.
     301 N. Lake Ave., Suite 1100
 8   Pasadena, California 91101
     Telephone: 626.508.1717
 9   Facsimile: 626.508.1730
10   Attorneys for Defendant TESLA, INC.
11
12                                   UNITED STATES DISTRICT COURT
13                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                            SAN JOSE DIVISION
15
16   DAVID RASMUSSEN, an individual, on                Case No.: 5:19-cv-04596-BLF
     behalf of himself and all others similarly
17   situated

18                   Plaintiffs,                       STIPULATION AND [PROPOSED] ORDER TO
                                                       CONTINUE STAY PENDING MEDIATION
19          v.

20   TESLA, INC., a Delaware corporation.

21                   Defendant.

22
23
24
25
26
27
28

                   STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY PENDING MEDIATION
     CASE NO.: 5:19-cv-04596-BLF
               Case 5:19-cv-04596-BLF Document 28 Filed 05/29/20 Page 2 of 5




 1          Plaintiff David Rasmussen (“Plaintiff”) and Defendant Tesla, Inc. (“Defendant”), through their
 2   undersigned counsel, hereby stipulate as follows:
 3          WHEREAS, on August 7, 2019, Plaintiff filed Class Action Complaint;
 4          WHEREAS, on April 1, 2020, pursuant to the parties’ stipulation, the Court continued the stay of
 5   the case pending mediation until May 29, 2020, set Defendant’s deadline to respond to Plaintiff’s Class
 6   Action Complaint to June 23, 2020, and continued the Case Management Conference to July 9, 2020
 7   (ECF No. 27);
 8          WHEREAS, the parties previously scheduled a mediation for May 27, 2020, but given the
 9   current COVID-19 pandemic, they have instead agreed to a mediation on June 25, 2020 with the Hon.
10   Daniel Weinstein and Cathy Yanni of JAMS, Inc.;
11          WHEREAS, the parties desire to preserve the status quo and prevent the parties and the Court
12   from unnecessarily expending resources pending mediation;
13          WHEREAS, the parties further agree that either party may terminate the stay upon written notice
14   to the opposing party. In that event, Defendant’s response to Plaintiff’s Class Action Complaint shall be
15   due 21 days thereafter, and the parties shall promptly propose a new date for the Case Management
16   Conference;
17                   THEREFORE, subject to the approval of the Court, the parties agree and stipulate as
18          follows: This matter shall be stayed until June 29, 2020 to facilitate the parties’ mediation. The
19          parties shall submit a report to the Court on or before that date regarding the outcome of the
20          mediation. Defendant’s deadline to respond to Plaintiff’s Class Action Complaint shall be
21          July 23, 2020 and the Case Management Conference currently scheduled for July 9, 2020, shall
22          be continued to July 30, 2020 at 11:00 a.m., or as soon thereafter as shall be convenient for the
23          Court. If, however, either party terminates the stay, Defendant’s response to the Class Action
24          Complaint shall be due 21 days thereafter and the parties shall promptly submit a proposed date
25          for the Case Management Conference.
26
27          IT IS SO STIPULATED.
28

                                                     1
                   STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY PENDING MEDIATION
     CASE NO.: 5:19-cv-04596-BLF
             Case 5:19-cv-04596-BLF Document 28 Filed 05/29/20 Page 3 of 5




     Dated: May 29, 2020           Respectfully submitted,
 1
 2
                                          By:    /s/ Sean P. Gates
 3                                               Sean P. Gates
                                                 CHARIS LEX P.C.
 4
                                                 Attorneys for Defendant
 5                                               TESLA, INC.

 6   Dated: May 29, 2020           Respectfully submitted,
 7
 8                                        By:    /s/ Edward C. Chen
                                                 Edward C. Chen
 9                                               LAW OFFICE OF EDWARD C. CHEN
10                                               Attorneys for Plaintiff
                                                 DAVID RASMUSSEN
11
12   Dated: May 29, 2020           Respectfully submitted,
13
14                                        By:    /s/ Nimish R. Desai
                                                 Nimish R. Desai
15                                               LIEFF CABRASER HEIMANN &
16                                               BERNSTEIN, LLP
                                                 Attorneys for Plaintiff
17                                               DAVID RASMUSSEN
18
19
20
21
22
23
24
25
26
27
28

                                                 2
               STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY PENDING MEDIATION
     CASE NO.: 5:19-cv-04596-BLF
                Case 5:19-cv-04596-BLF Document 28 Filed 05/29/20 Page 4 of 5




 1                                              ECF ATTESTATION
 2           I, Sean Gates, am the ECF User whose ID and password are being used to file the foregoing
 3   STIPULATION AND [PROPOSED] ORDER TO STAY CASE PENDING MEDIATION. In
 4   compliance with Local Rule 5-1, I hereby attest that Nimish Desai and Edward C. Chen have concurred
 5   in this filing.
 6
 7   Dated: May 29, 2020
 8
                                                 By:    /s/ Sean P. Gates
 9                                                      Sean P. Gates
                                                        CHARIS LEX P.C.
10                                                      Attorneys for Defendant
                                                        TESLA, INC.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
                   STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY PENDING MEDIATION
     CASE NO.: 5:19-cv-04596-BLF
                Case 5:19-cv-04596-BLF Document 28 Filed 05/29/20 Page 5 of 5




 1                                            [PROPOSED] ORDER
 2            PURSUANT TO STIPULATION, IT IS SO ORDERED that this matter shall be stayed until
 3   June 29, 2020 to facilitate the parties’ mediation. The parties shall submit a report to the Court on or
 4   before that date regarding the outcome of the mediation. Defendant’s deadline to respond to Plaintiff’s
 5   Class Action Complaint shall be July 23, 2020 and the Case Management Conference currently
 6   scheduled for July 9, 2020, shall be continued to July 30, 2020 at 11:00 a.m. If, however, either party
 7   terminates the stay, Defendant’s response to the Class Action Complaint shall be due 21 days thereafter
 8   and the parties shall promptly submit a proposed date for the Case Management Conference.
 9
     Dated:
10
11
                                                               Honorable Beth L. Freeman
12
                                                         Judge of the United States District Court
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    4
                  STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY PENDING MEDIATION
     CASE NO.: 5:19-cv-04596-BLF
